Yesawich, Jr., and Levine, JJ.,
dissent and vote to confirm in the following memorandum by Yesawich, Jr., J. Yesawich, Jr., J. (dissenting). We respectfully dissent. Because it is the taxpayer who is charged with proving entitlement to a tax exemption (Matter of Young v Bragalini, 3 NY2d 602, 605; Matter of Blue Spruce Farms v New York State Tax Commn., 99 AD2d 867, affd 64 NY2d 682), petitioner was required to demonstrate that its adjustable beds are "primarily and customarily used for medical purposes and [are] not generally useful in the absence of illness, injury or physical incapacity” (20 NYCRR 528.4 [e] [2]); it failed to carry that burden.
Respondent’s finding of fact that petitioner sells its adjustable beds both to the general public as a comfort bed and to others for medical therapy has a firm foundation in the record; it was stipulated that petitioner markets its beds to consumer groups which include "but are not limited to” those for whom the bed is a medical necessity. That these beds can be utilized to fulfill a useful medical purpose, as attested to by various agencies, does not, however, detract from the fact that *998they obviously are also suitable for and are indeed used by the general public. As the legislative memorandum accompanying the enactment of Tax Law § 1115 (a) (3) indicates, the exemption of medical equipment from the sales tax is limited in scope and not every device employed to remedy or lessen physical infirmity and disability qualifies (memorandum of Assemblywoman Jean Amatucci, 1976 NY Legis Ann, at 343-344). While iron lungs, wheelchairs, dialysis machines and the like clearly do come within the exemption, it is doubtful that the Legislature intended the exemption to be extended to embrace humidifiers, air conditioners, swimming pools, vibrators, etc., even though prescribed by a physician. Respondent’s regulation mandating that the equipment not be generally useful for nonmedical purposes (20 NYCRR 528.4 [e] [2]) not only gives practical construction to the legislation, but forecloses overextension of the exemption. Since petitioner has failed to demonstrate that its beds are not generally useful for other than medical purposes, respondent acted quite rationally when it concluded that petitioner’s beds did not qualify for exemption. Accordingly, we would confirm the determination and dismiss the petition.